Citation Nr: 0606377	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-28 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected paresthesia of both breasts as a residual of a 
bilateral mastectomy.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service 
connection for paresthesia of both breasts, as a residual of 
a bilateral mastectomy and assigned a noncompensable 
evaluation, effective February 27, 2001.


FINDING OF FACT

Competent clinical evidence of record establishes paresthesia 
of both breasts as a residual of a bilateral mastectomy.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for paresthesia of the right breast as a residual of a 
bilateral mastectomy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.116, Diagnostic Code 7626 (2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (as in effect prior to, and from, August 
30, 2002).

2.  The criteria for a 10 percent evaluation, but no higher, 
for paresthesia of the left breast as a residual of a 
bilateral mastectomy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.116, Diagnostic Code 7626 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (as in effect prior to, and from, 
August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.

In this case, the issue of entitlement to an initial 
compensable evaluation for service-connected paresthesia of 
both breasts, as a residual of bilateral mastectomy, stems 
from a notice of disagreement following notice of the March 
2004 rating decision as to the service connection claim for 
which VCAA notice had been issued in May 2001.  As such, the 
VCAA notice exception outlined in VAOPGCPREC 8-2003 is 
applicable.  

The Board observes that the May 2001 letter was issued prior 
to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether in the May 2001 letter, 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claims.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
May 2001 letter informed him that additional information or 
evidence could be submitted to support his claim, and asked 
him to send the information or evidence to the AOJ.  Under 
these circumstances, the Board is satisfied that the 
appellant was adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
reports.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim. 

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for paresthesia of both 
breasts as a residual of a bilateral mastectomy the Board may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.116, Diagnostic Code 7626 pertains to surgery 
of the breast.  Under this code, following a wide local 
excision without significant alteration of size or form of 
one or both breasts, a noncompensable disability evaluation 
is warranted.  A simple mastectomy or wide local excision 
with significant alteration of size or form of one breast 
warrants a 30 percent disability rating and of both breasts 
warrants a 50 percent disability evaluation. 

Evidence of a modified radical mastectomy of one breast 
warrants a 40 percent disability rating, and evidence of a 
modified radical mastectomy of both breasts warrants a 60 
percent disability rating.

Evidence of a radical mastectomy of one breast warrants the 
assignment of a 50 percent disability rating, and evidence of 
a radical mastectomy of both breasts warrants an 80 percent 
disability evaluation.

For VA purposes, a wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Note 4 following Diagnostic Code 
7626 (2005).  A simple (or total) mastectomy means removal of 
all of the breast tissue, nipple, and a small portion of the 
overlying skin, with lymph nodes and muscles left intact.  38 
C.F.R. § 4.116, Note 3 following Diagnostic Code 7626 (2005).  
A modified radical mastectomy means removal of the entire 
breast and axillary lymph nodes (in continuity with the 
breast) with pectoral muscles left intact.  38 C.F.R. § 
4.116, Note 2 following Diagnostic Code 7626 (2005).  A 
radical mastectomy means removal of the entire breast, 
underlying pectoral muscles, and regional lymph nodes up to 
the coracoclavicular ligament.  38 C.F.R. § 4.116, Note 1 
following Diagnostic Code 7626 (2005).

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002. 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the criteria for the evaluation of scars effective from 
August 30, 2002, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated as follows: 
area or areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 sq. 
cm.) are rated as 20 percent disabling; and area or areas 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as 
in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (as in effect from August 30, 2002).  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect 
from August 30, 2002).

Scars that are superficial and which are unstable, or painful 
on examination, are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 and 7804 (as in effect from 
August 30, 2002).  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (as in effect from August 30, 
2002). 

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect from August 30, 2002).

Legal Analysis

The veteran asserts that a compensable evaluation is 
warranted for his service-connected paresthesia of both 
breasts, as a residual of the veteran's service-connected 
bilateral subcutaneous mastectomy.  At the outset, the Board 
observes that service connection for the disability at issue 
has been established effective from February 27, 2001.  

The Board observes that the RO has rated the veteran's 
service-connected paresthesia of both breasts as a residual 
of a bilateral mastectomy under 38 C.F.R. § 4.116, Diagnostic 
Code 7626, which pertains to breast surgery.  However, the 
Board finds that the veteran is not entitled to a compensable 
evaluation under Diagnostic Code 7626.  In this regard, on VA 
examination in October 2001, the veteran complained of having 
an inverted left nipple, a small lump in his right breast, 
and experiencing some tenderness and soreness of his breasts, 
bilaterally.  On physical examination, the examiner reported 
that the veteran had lipoma on his right breast, which a 
radiologist after mammography indicated was most likely 
benign. The examiner further indicated that he had minor loss 
of underlying breast tissue and percutaneous fat of the left 
breast, as compared to the right breast, and noted that the 
breast was only very mildly deforming.  Similarly, on VA 
examination in May 2005, the examiner reported that the 
veteran's left breast displayed a slight underlying tissue 
loss as compared to the right breast, which did not display 
any underlying tissue loss.  The examiner also reported that 
there was no palpable lump in either breast. 

The Board finds that the medical evidence of record indicates 
that the veteran sustained some loss of breast tissue.  As 
such, he clearly underwent a local excision.  See 38 C.F.R. § 
4.116, Note 4 following Diagnostic Code 7626 (2005) (which 
includes a partial mastectomy, lumpectomy, tylectomy, 
segmentectomy, and quadrantectomy and which involves removal 
of a portion of the breast tissue). Significantly, however, 
the competent evidence of record does not support a finding 
that the veteran's breast surgery resulted in significant 
alteration of size or form of one or both breasts.  

Thus, without evidence of a simple mastectomy or a wide local 
excision with significant alteration of size or form of one 
or both breasts, a compensable disability rating for the 
veteran's service connected cyclomastopathy cannot be 
awarded.  See, 38 C.F.R. § 4.116, Diagnostic Code 7626 (2005) 
(which requires evidence of a simple mastectomy or a wide 
local excision with significant alteration of size or form of 
one breast for the grant of a 30 percent rating or of both 
breasts for the award of a 50 percent evaluation).

The Board also observes that the RO also rated the veteran's 
service-connected paresthesia of both breasts as a residual 
of a bilateral mastectomy under 38 C.F.R. § 4.124a, DC 8210, 
8310, and 8410 (pertaining to the tenth cranial nerve; 
specifically sensory and motor loss to organs of voice, 
respiration, pharynx, stomach and heart) and DC 8211, 8311, 
and 8411 (pertaining to the eleventh cranial nerve; 
specifically loss of motor function of sternomastoid and 
trapezius muscles).  However, the Board, after careful 
consideration, finds that the clinical findings of record 
pertaining to the veteran's paresthesia are not analogous to 
the forms of paralysis found under these diagnostic codes.  
Rather, the Board finds that Diagnostic Code 7804, which 
pertains to painful scars, to be the best analogous 
diagnostic code for the veteran's symptomology.

The Board finds that the veteran is entitled to separate 10 
percent evaluations for his service-connected paresthesia of 
each breast under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
As note above, Diagnostic Code 7804 (as in effect prior to 
August 30, 2002) provides for a 10 percent rating for scars 
that are superficial, tender and painful on objective 
demonstration or are poorly nourished and repeatedly 
ulcerated.  With respect to the regulations in effect since 
August 30, 2002, a 10 percent evaluation is warranted under 
Diagnostic Code 7804 when there are scars that are 
superficial and which are unstable, or painful on 
examination.  In this regard, on VA examination in October 
2001, the veteran complained of experiencing some tenderness 
and soreness of his breasts bilaterally.  On physical 
examination, the examiner reported that the veteran's scars 
could not be seen on examination as they were peri areolar 
incisions and that the only nerves involved were the 
peripheral nerves innervating the area superior to the 
nipples in the breast region, which were damaged due to the 
surgery.  The examiner also indicated that the veteran 
experienced mild pain to palpation of the breast just 
superior to the nipple and that he had paresthesias in a 
circular shape over the right and left breast, with decreased 
pinprick sensation.  He further noted that the veteran stated 
that he had some mild tenderness with certain movements of 
his arm, in the left arm greater than the right arm.  His 
impression was that the veteran had paresthesias of both 
breasts secondary to surgery.  Therefore, as the October 2001 
examination report demonstrates that the veteran experienced 
paresthesia in both his breasts, the Board concludes that the 
veteran is entitled to a 10 percent evaluation for his right 
breast and 10 percent evaluation for his left breast, rated 
by analogy under Diagnostic Code 7804 (as in effect prior to, 
and from, August 30, 2002).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

1.  Entitlement to a 10 percent evaluation, but no higher, 
for paresthesia of the right breast as a residual of a 
mastectomy is granted, subject to the applicable law 
governing the award of monetary benefits.

2.  Entitlement to a 10 percent evaluation, but no higher, 
for paresthesia of the right breast as a residual of a 
mastectomy is granted, subject to the applicable law 
governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


